In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00201-CV
     ___________________________

    IN RE AMERICAN AIRLINES, INC.



             Original Proceeding
236th District Court of Tarrant County, Texas
       Trial Court No. 236-326225-21


  Before Kerr, Womack, and Wallach, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

                                I. INTRODUCTION

       This original proceeding arises from litigation filed by American Airlines, Inc.

against Sabre Holdings Corporation, Sabre GLBL Inc., and Sabre Travel International

Limited (collectively, Sabre). American filed its petition for writ of mandamus under

seal1 seeking to have this court order the trial court to vacate (1) its Order Denying

American Airlines, Inc.’s Motion to Compel Production of Privileged Trade Secrets of

Sabre and Non-Parties and (2) its “verbal[] instruct[ion]”2 to the parties “not to

electronically file materials under seal in this case with the [D]istrict [C]lerk through

the eFileTexas.gov system” and to instead “email filings to the court coordinator

directly” (the Email Order). Because the trial court has not complied with the

mandatory language of Rule 74 as to the documents that it required to be emailed to

the court coordinator, we grant relief regarding the Email Order. Tex. R. Civ. P. 74.

But we deny the other relief sought in American’s petition for writ of mandamus. See

Tex. R. App. P. 52.8(a), (d).




       American has filed a separate appeal in cause number 02-22-00159-CV
       1

challenging a different trial-court order sealing the entire case file.
       2
        We may grant mandamus relief from an oral order that is clear, specific,
enforceable, and adequately shown by the record. In re Bledsoe, 41 S.W.3d 807, 811
(Tex. App.––Fort Worth 2001, orig. proceeding). Sabre has not argued that the trial
court’s verbal directive fails to meet these requirements.


                                           2
                                 II. BACKGROUND

      Sabre acts as an intermediary between airlines and travel agents via its Global

Distribution System (GDS).         Sabre Travel Int’l, Ltd. v. Deutsche Lufthansa AG,

567 S.W.3d 725, 728 (Tex. 2019). Through the GDS, Sabre “connects airlines with

consumers by aggregating travel offerings of multiple airlines for comparison

shopping by travel agents.” Id. Airlines, including American, contract with Sabre for

inclusion of their flight data in the GDS. See id.

      In June 2021, American sued Sabre over contract-related issues. American

sought to expedite the suit.

      After American requested discovery from nonparty Delta Air Lines, Inc.,

American and Sabre negotiated an agreed protective order, which applies to

documents furnished by parties and nonparties, defines two categories of confidential

documents, and restricts who may view the documents in each category. Sabre and

Delta3 provided some documents to American with provisions redacted. But Sabre

and Delta resisted discovery of the redacted information claiming that it was

privileged trade-secret information of Delta. Sabre also withheld other documents

and information on the basis of trade-secret privilege.4


      3
       Delta produced a redacted version of its contract with Sabre in accordance
with a Rule 11 agreement with American.
      4
        Not only does Sabre claim a trade-secret privilege, but also Delta and several
other nonparties have resisted document production based on the trade-secret
privilege.

                                            3
       American filed a motion to compel production of the withheld documents, and

the trial court held a hearing on the motion that lasted three days: April 28, 2022,

April 29, 2022, and May 2, 2022. The trial court denied the motion to compel in an

order dated May 5, 2022 (Motion to Compel Order). Although the Motion to

Compel Order did not specifically mention the in camera documents as documents

that the trial court had considered in its ruling, the Motion to Compel Order did state

that the trial judge had considered “all relevant papers submitted to or filed in th[e]

litigation,” and the mandamus record shows that Sabre had delivered the withheld

documents to the trial judge for in camera review on April 26, 2022.5

       Meanwhile, American and Sabre filed agreed motions to seal parts of the trial-

court record pertaining to American’s application for a temporary injunction, and the

trial court ordered those parts of the record sealed. Later, however, in a one-line,

handwritten order, the trial court sua sponte ordered the entire case file sealed. On

January 18, 2022, the trial court––“through its court coordinator”6––verbally issued

the Email Order.


       The trial court delivered the seven binders of in camera documents to this
       5

court for purposes of the mandamus proceeding.
       6
         It is undisputed that the coordinator was delivering this instruction from the
trial judge. See Higginbotham v. Collateral Prot., Inc., 859 S.W.2d 487, 490 (Tex. App.—
Houston [1st Dist.] 1993, writ denied) (“The record establishes that the court
coordinator, acting as the agent for the trial court, sent the parties at least two notices
that the case was set for a jury trial.”); see also Butler v. State, 6 S.W.3d 636, 641 (Tex.
App.––Houston [1st Dist.] 1999, pet. ref’d) (citing Tex. Gov’t Code Ann. § 74.101(a)
for establishment of coordinator “to improve justice and to expedite the processing of

                                             4
      American complied with the Email Order until the trial court overruled

American’s motion to vacate the sua sponte order sealing the entire case file.

American then filed an appeal from that order in this court.7

      Three days after filing the notice of appeal, American filed––with the trial-court

clerk––a Motion Requesting Authorization To Prepare And Transfer Sealed Clerk’s

And Reporter’s Records (the Transfer Motion) and a contemporaneous Plaintiff’s

Designation Specifying Material To Be Included In Clerk’s Record (the Designation).8

The Transfer Motion sought a trial-court order “authorizing the [D]istrict [C]lerk and

court reporter to prepare the Clerk’s and Reporter’s Records and transmit those

records to the Second Court of Appeals under seal.”9 The Designation, referenced in




cases through the courts” and citing Higginbotham for the proposition that “the court
coordinator can act as an ‘agent for the trial court’ in the pursuit of judicial
economy”).
      7
        Nothing in this memorandum opinion is to be construed as ruling on the
issues to be determined in the appeal.
      8
         American filed these appeal documents in a supplemental mandamus record.
But we may also take judicial notice of our own records in the appeal for purposes of
this original proceeding. See, e.g., U.S. Cap. Invs., LLC v. Shahbazi, No. 02-17-00199-
CV, 2018 WL 772761, at *2 (Tex. App.—Fort Worth Feb. 8, 2018, pet. denied) (mem.
op.); cf. Gardner v. Martin, 345 S.W.2d 274, 276 (Tex. 1961) (“It is well recognized that
a trial court may take judicial notice of its own records in a cause involving the same
subject matter between the same, or practically the same, parties.”).
      9
        The Transfer Motion stated that it was being filed in accordance with the
District Clerk’s “policy [that] require[s] an order from [the trial court] authorizing [the
District Clerk] to prepare and transmit the Clerk’s and Reporter’s Records to the
Second Court of Appeals under seal.” Attached was an email from the Administrative

                                            5
the Transfer Motion, included a three-page Exhibit B that listed the “substantive

motions and other filings emailed to the court coordinator, in accordance with the”

Email Order that American was requesting to “be included in the Clerk’s Record” for

the appeal. Sabre did not oppose the Transfer Motion and “designated additional

material filed with and maintained only by the trial court’s coordinator.” On May 23,

2022, American sent a letter to the trial court noting that Sabre did not oppose the

Transfer Motion and “urg[ing] the [c]ourt to consider and promptly rule on the . . .

Motion by submission so that American [could] proceed with its urgent appeal.” As

of July 22, 2022, the trial court had not ruled on the Transfer Motion “[d]espite

multiple requests for a ruling.”10

       In the midst of attempting to obtain a complete clerk’s record for the appeal,

American filed this mandamus proceeding on May 31, 2022––twenty-two days after

filing the Transfer Motion and twenty-five days after filing its notice of appeal––

complaining of the Motion to Compel Order as well as the Email Order.



Appeals Clerk indicating that she would “not be able to move forward in preparation
of the Clerk’s record without the signed Order giving [her] permission to do so.”

        American stated this fact in its Unopposed Motion for Transfer of
       10

Designated Trial Court Records filed in the appeal in this court on July 22, 2022;
therefore, we consider it undisputed. We note that a trial court has a ministerial duty
to rule on a party’s properly filed motion within a reasonable time after it has been
submitted to the court or after the party’s request for a ruling. In re Welsh, No. 09-22-
00262-CV, 2022 WL 3651991, at *1 (Tex. App.––Beaumont Aug. 25, 2022, orig.
proceeding) (mem. op.).


                                           6
                                  III. DISCUSSION

       American raises six issues in its mandamus petition. The first four deal with

the Motion to Compel Order, and the fifth issue deals with the Email Order.

American asserts in its sixth issue that the trial court’s errors cannot be remedied by

appeal. We grant relief only on its fifth issue and the part of its sixth issue related to

the fifth issue.

A. Standard of Review

       Mandamus relief is an extraordinary remedy. In re Acad., Ltd., 625 S.W.3d 19,

25 (Tex. 2021) (orig. proceeding). The party seeking mandamus relief must show

both that the trial court clearly abused its discretion and that the party has no

adequate remedy by appeal. In re Allstate Indem. Co., 622 S.W.3d 870, 875 (Tex. 2021)

(orig. proceeding).

       A trial court abuses its discretion when a decision is arbitrary, unreasonable,

and without reference to guiding principles. Id.; see Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding).          We defer to a trial court’s factual

determinations that have evidentiary support, but we review the trial court’s legal

determinations de novo. In re Labatt Food Serv., L.P., 279 S.W.3d 640, 643 (Tex. 2009)

(orig. proceeding). An error of law or an erroneous application of the law to the facts

is always an abuse of discretion. See In re Geomet Recycling LLC, 578 S.W.3d 82, 91–92

(Tex. 2019) (orig. proceeding).



                                            7
      An appellate remedy’s adequacy has no specific definition; “the term is ‘a proxy

for the careful balance of jurisprudential considerations’ [that implicate both public

and private interests,] and its meaning ‘depends heavily on the circumstances

presented.’” Allstate Indem. Co., 622 S.W.3d at 883 (quoting In re Prudential Ins. of Am.,

148 S.W.3d 124, 136 (Tex. 2004) (orig. proceeding)); In re Ford Motor Co., 165 S.W.3d

315, 317 (Tex. 2005) (orig. proceeding) (quoting Prudential, 148 S.W.3d at 136); see also

In re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 464 (Tex. 2008) (orig. proceeding)

(“Whether a clear abuse of discretion can be adequately remedied by appeal depends

on a careful analysis of costs and benefits of interlocutory review.”).

      An appellate remedy is adequate when any benefits to mandamus review are

outweighed by the detriments. Prudential, 148 S.W.3d at 136. But the converse is not

necessarily true; even when the benefits of mandamus review outweigh the

detriments, we must consider whether the appellate remedy is nonetheless adequate.

Id. In evaluating the benefits and detriments, we consider whether mandamus will

preserve important substantive and procedural rights from impairment or loss. In re

Team Rocket, L.P., 256 S.W.3d 257, 262 (Tex. 2008) (orig. proceeding). The danger of

permanently losing substantial rights occurs when the appellate court would not be

able to cure the error, when the party’s ability to present a viable claim or defense is

vitiated, or when the error cannot be made a part of the appellate record. ERCOT,

Inc. v. Panda Power Generation Infrastructure Fund, LLC, 619 S.W.3d 628, 641 (Tex. 2021)

(orig. proceeding) (citing In re Van Waters & Rogers, Inc., 145 S.W.3d 203, 211 (Tex.

                                            8
2004) (orig. proceeding)). We should also consider whether mandamus will allow us

“to give needed and helpful direction to the law that would otherwise prove elusive in

appeals from final judgments” and “whether mandamus will spare litigants and the

public ‘the time and money utterly wasted enduring eventual reversal of improperly

conducted proceedings.’”        Team Rocket, 256 S.W.3d at 262 (quoting Prudential,

148 S.W.3d at 136).

B. Email Order

       1. Rules for Tendering Documents to be Filed

       A district clerk has a ministerial duty to file a document when it has been

properly presented to the clerk. In re Samson Expl., LLC, No. 09-22-00081-CV, 2022

WL 1177276, at *4 (Tex. App.—Beaumont Apr. 21, 2022, orig. proceeding) (mem.

op.). The Rules of Civil Procedure set forth how documents are to be presented to

the clerk for filing. The default method, subject to certain enumerated exceptions, is

that “attorneys must electronically file documents in courts where electronic filing has

been mandated.” Tex. R. Civ. P. 21(f)(1); see Supreme Court of Tex., Order Requiring

Electronic Filing in Certain Courts, Misc. Docket No. 13-9164 (Dec. 9, 2013)

(mandating e-filing for all nonjuvenile civil cases in all district courts by 2016);11 see also

Supreme Court of Tex., Order Adopting the Recommendations of the Judicial

        This order vacates and supersedes two prior orders mandating e-filing:
       11

Supreme Court of Tex., Order Requiring Electronic Filing in Certain Courts, Misc.
Docket No. 13-9092 (June 24, 2013), and Supreme Court of Tex., Order Requiring
Electronic Filing in Certain Courts, Misc. Docket No. 12-9206 (Dec. 11, 2012).


                                              9
Committee on Information Technology for Access to Electronically Filed Court

Documents by Judges, Clerks, and Attorneys Through re:SearchTX, Misc. Docket

No. 17-9025 (Feb. 21, 2017) (noting in introduction that “e-access . . . is more

efficient for judges, clerks, lawyers, and parties” and “provides greater transparency

for the justice system that is critical to evaluating its operation, improving its

procedures, and strengthening public trust”).         “[D]ocuments filed under seal or

presented to the court in camera” are among the exceptions to electronic filing and

“must not be filed electronically.” Tex. R. Civ. P. 21(f)(4)(B)(i).12 Nevertheless,

      [e]very pleading, plea, motion, or application to the court for an order,
      whether in the form of a motion, plea, or other form of request, unless
      presented during a hearing or trial, must be filed with the clerk of the court in
      writing, . . . and at the same time a true copy must be served on all other
      parties, and must be noted on the docket.

Tex. R. Civ. P. 21(a) (emphasis added), 74 (“The filing of pleadings, other papers[,]

and exhibits as required by these rules shall be made by filing them with the clerk of

the court . . . .”).13 Therefore, under Rule 21, documents not filed electronically that

are not “presented during a hearing or trial” should be filed in paper form with the

clerk of the court. Tex. R. Civ. P. 21(a), 21(f)(4)(B)(i); cf. Tex. R. Civ. P. 21(f)(4)(C)

(listing as one of the exceptions to the e-filing requirement that “[f]or good cause, a

      12
        Thus, the trial court did not abuse its discretion by ordering that documents
under seal not be filed electronically.
      13
        In addition, the Tarrant County Local Rules provide that “[a]ll pleadings,
motions, notices, and any other paper, document[,] or thing made a part of the record
in any civil, family law[,] or criminal case shall be filed with the Clerk.” Tarrant (Tex.)
Loc. R. 1.06(a).

                                             10
court may permit a party to file other documents in paper form in a particular case”

(emphasis added)).

      A paper copy permitted to be filed with the trial court clerk may be filed by

mail or by hand delivery. See Tex. R. Civ. P. 5, 21(a), 74. “[P]leadings, other papers

and exhibits” may also be filed with a judge, at the judge’s discretion. Tex. R. Civ.

P. 74; Stokes v. Aberdeen Ins., 917 S.W.2d 267, 268 (Tex. 1996) (mentioning that Rule 74

gives judge discretion to accept filing); In re Welvaert, No. 10-19-00131-CV, 2019 WL

1966962, at *2 (Tex. App.––Waco May 1, 2019, orig. proceeding) (mem. op.) (noting

same); State v. One Million Seven Hundred Eleven Thousand Sixty-One Dollars & Seventy-Nine

Cents ($1,711,061.79) in U.S. Currency (Currency Forfeiture), No. 04-18-00379-CV,

2018 WL 6793787, at *5 (Tex. App.—San Antonio Dec. 27, 2018, no pet.) (mem. op.)

(noting that fact that judge is authorized to accept documents for filing does not mean

he did so, especially when judge did not comply with remainder of Rule 74 by noting

filing date and time on document and forwarding it to the district clerk); In re Cuban,

24 S.W.3d 381, 383 (Tex. App.––Dallas 2000, orig. proceeding) (“A judge may accept

a document for filing.”). But when a document is so filed, the judge has the duty to

“note thereon the filing date and time and forthwith transmit the[ document] to the

office of the clerk.” Tex. R. Civ. P. 74 (providing that if papers are filed with judge,

the judge “shall note thereon the filing date and time and forthwith transmit them to

the office of the clerk”); Cuban, 24 S.W.3d at 383 (stating that when judge accepts

filing under Rule 74, “[t]he judge is to note the date and time on the document and

                                           11
forward it to the clerk’s office”); cf. Tex. Gov’t Code Ann. §§ 311.002, 311.016(2)

(providing that for purposes of Code Construction Act, the word “‘[s]hall’ imposes a

duty”).

      2. Purposes of District Clerk’s Duties Regarding Court Records

      Various statutes and rules govern the district clerk’s duties vis à vis filing

documents, and case law applies those statutes and rules to different circumstances

based on the specific reasons therefor. As we discuss below, among the primary

purposes for the district clerk’s prescribed duties are to keep and maintain court

records in a timely and orderly fashion (1) so that there are no questions about when

documents were filed or presented for due-date purposes, (2) so that court records

may be timely accessed and viewed by those permitted to do so, and (3) so that

documents are maintained securely to protect against unauthorized access or loss.

      The Texas Government Code expressly assigns responsibility for court filings

to the district clerk. Subsections (a) and (b)(1) of Government Code Section 51.303

provide that a district clerk “has custody of and shall carefully maintain and arrange

the records relating to or lawfully deposited in the clerk’s office” and that the clerk

“shall . . . record the acts and proceedings of the court.”         Tex. Gov’t Code

Ann. § 51.303(a)–(b)(1).   Additionally, although the Texas Legislature has given

district clerks the authority to maintain and store documents “by microfilm, image

processing technology, or other process that correctly and legibly reproduces or that

forms a medium for copying or reproducing or by optical data storage,” that authority

                                          12
is subject to numerous conditions; one such condition is that the district clerk’s

maintenance and storage plan must “provide standards for the organizing, identifying,

coding, and indexing of records so a record can be retrieved rapidly and the reproduced

record can be certified as a true and correct copy.” Id. § 51.304(a), (b)(3) (emphasis

added). The district clerk’s maintenance and storage plan must also “provide for the

permanent retention of records, including security provisions to guard against physical

loss, alteration, and deterioration.”     Id. § 51.304(b)(5).    In contrast, nothing in

Government Code Chapter 24 assigns or delegates the above duties to a district-court

judge. See generally id. §§ 24.001–.034, 24.601–.607.

       For purposes of determining timeliness, “an instrument is deemed in law filed

at the time it is left with the clerk, regardless of whether or not a file mark is placed on

the instrument and regardless of whether the file mark gives some other date of

filing.” Standard Fire Ins. v. LaCoke, 585 S.W.2d 678, 680 (Tex. 1979). Thus, a party

satisfies its duty under the Rules of Civil Procedure by “put[ting] a legal instrument in

the custody and control of the court clerk.”14 Warner v. Glass, 135 S.W.3d 681, 684

(Tex. 2004). “The purpose of this rule is to protect a diligent party from being

penalized by errors and omissions of the court clerk.” Garza v. State, 919 S.W.2d 788,

790 & n.4 (Tex. App.—Houston [14th Dist.] 1996, no pet.) (noting––in bail-bond

case governed by Rules of Civil Procedure––that “[a]n essential purpose of filing

        “Electronic service is complete on transmission of the document to the
       14

serving party’s electronic filing service provider.” Tex. R. Civ. P. 21a(b)(3).


                                            13
documents is to make them part of the records of the district or county clerk . . . and

trial court for future reference” and that “having documents in the files of the court

and clerk forecloses” questions about when filing and presentment of documents has

occurred); Kelly Moore Paint Co. v. Ne. Nat’l Bank of Fort Worth, 426 S.W.2d 591, 593

(Tex. App.—Fort Worth 1968, no writ) (“One of the official duties of the clerk is to

know ‘what his office records show with respect to pending litigation.’” (quoting

Hanks v. Rosser, 378 S.W.2d 31, 34 (Tex. 1964))).

       But the term “filed” has a different meaning when viewed from the perspective

of the clerk. See In re Smith, 270 S.W.3d 783, 786 (Tex. App.—Waco 2008, orig.

proceeding). Under Rules of Civil Procedure 24 through 26, the clerk must

       • “[w]hen a petition is filed . . . indorse thereon the file number, the day
       on which it was filed and the time of filing, and sign his name officially
       thereto”;

       • “keep a file docket which shall show in convenient form the number
       of the suit, the names of the attorneys, the names of the parties to the
       suit, and the nature thereof, and, in brief form, the officer’s return on the
       process, and all subsequent proceedings had in the case with the dates
       thereof”; [and]

       • “keep a court docket in a permanent record that shall include the
       number of the case and the names of the parties, the names of the
       attorneys, the nature of the action, the pleas, the motions, and the ruling
       of the court as made.”

Tex. R. Civ. P. 24–26. Thus, the clerk physically “‘files’ a document by indorsing a file

mark on it, recording it in the clerk’s file docket, and maintaining the document in the

clerk’s file for the suit.” Smith, 270 S.W.3d at 786.


                                            14
       After a document has been filed with the district clerk, “[e]ach attorney at law

practicing in any court shall be allowed at all reasonable times to inspect the papers

and records relating to any suit or other matter in which he may be interested.” Tex.

R. Civ. P. 76; see Glidden Co. v. Aetna Cas. & Sur. Co., 291 S.W.2d 315, 318 (Tex. 1956)

(noting that papers delivered to the clerk’s custody for filing are “to be kept by him

among the papers in his office subject to such inspection by interested parties as may

be permitted by law”). Moreover, Rule 76a provides that “[c]ourt records may not be

removed from court files except as permitted by statute or rule.” Tex. R. Civ.

P. 76a.15

       Finally, when a notice of appeal has been filed, the trial-court clerk has a duty

to prepare, certify, and timely file the clerk’s record with the appellate court if “the

party responsible for paying for the preparation of the clerk’s record has paid the



        “[C]ourt records” are defined by Rule 76a as
       15


       all documents of any nature filed in connection with any matter before
       any civil court, except:

              (1) documents filed with a court in camera, solely for the purpose
              of obtaining a ruling on the discoverability of such documents;

              (2) documents in court files to which access is otherwise restricted
              by law; [and]

              (3) documents filed in an action originally arising under the Family
              Code.

Tex. R. Civ. P. 76a(2)(a).


                                           15
clerk’s fee, has made satisfactory arrangements with the clerk to pay the fee, or is

entitled to appeal without paying the fee.” Tex. R. App. P. 35.3(a). The clerk’s record

and reporter’s record comprise the “appellate record.” Tex. R. App. P. 34.1. Each

case––even if bearing multiple cause numbers––has only one appellate record––and,

unless an exception applies, that record is due sixty days after the notice of appeal is

filed. Tex. R. App. P. 26.1(a)–(c), 34.1, 35.1.

       3. No Waiver

       Sabre contends that American waived its complaint about the Email Order by

complying with it without objection.        Error-preservation rules apply to original

proceedings. In re Rowes, No. 05-14-00606-CV, 2014 WL 2452723, at *1 (Tex. App.––

Dallas May 30, 2014, orig. proceeding) (mem. op.). Thus, generally, to be considered

in an original proceeding, a complaint must have been presented to the trial court by

timely request, objection, or motion. Tex. R. App. P. 33.1(a)(1). A request, objection,

or motion is considered timely if it is asserted when the potential error becomes

apparent. Hoxie Implement Co. v. Baker, 65 S.W.3d 140, 145 (Tex. App.—Amarillo

2001, pet. denied).

       Here, from the very beginning of the suit, American was focused on expediting

the proceedings. While it is true that American followed the Email Order for almost

four months, the parties were serving the filings to each other via email, in accordance

with the protections agreed to in the protective order. Therefore, the parties were



                                            16
able to access the documents for purposes of the litigation. And no disputes arose

over the timeliness or accuracy of the emailed documents.16

       But the nature and scope of, and harm from, the error became apparent when

American filed the appeal of the trial court’s sua sponte sealing order. At that time,

American filed the Transfer Motion and the Designation, attempting to have the

emailed documents filed in a clerk’s record in this court. American has represented to

this court––without dispute––that it has made “multiple requests” for a ruling on the

Transfer Motion. Despite the fact that the clerk’s record in the appeal was due on

July 1, 2022, the trial court did not rule on the Transfer Motion before this court had

to grant American’s Unopposed Motion for Transfer of Designated Trial Court

Records filed in the appeal. Under these particular circumstances, we conclude that

American raised this very issue with the trial court at the time the error became

apparent and that the trial court refused to rule on American’s complaint. See Tex. R.

App. P. 33.1(a)(1), (2)(B).

       When a clerk’s record was filed in the appeal on July 12, 2022, not only was it

filed after we extended the filing date, but it also did not include the documents that

had been emailed to the court coordinator according to the Email Order. Therefore,

on American’s unopposed motion, we ordered the trial court “to direct the court


        American has noted in its mandamus petition, for example, that it agreed to
       16

seal the temporary-injunction proceedings “to avoid further delay in scheduling the
temporary[-]injunction hearing.”


                                          17
coordinator of the 236th District Court––and any other trial court personnel in

possession of digital or paper copies of the described items––to forward to the

Tarrant County District Clerk” the emailed documents that both parties had

designated to be included in the clerk’s record for the appeal.17 See Tex. R. App.

P. 35.3(c).   And we recently granted a two-week extension of time to file the

supplemental clerk’s record containing the emailed documents––from August 25,

2022, until September 9, 2022––based on the trial-court clerk’s representation that

“[p]er the request of the Court Coordinator, Rhonda Young, documents are not

readily available.” Although those documents were finally filed on September 7, 2022,

the filing of a complete clerk’s record in the appeal was delayed for two months and

has required multiple orders from this court to accomplish.18


        We ordered Sabre to file a supplemental response to the mandamus petition
       17

to explain whether, despite its lack of opposition to an order compelling the trial court
to transfer certain of the documents that had been emailed to its court coordinator to
the District Clerk for inclusion in the appellate record, Sabre remained opposed to
American’s request for mandamus relief as to the remaining documents emailed to the
court coordinator under this procedure, as well as the forwarding of future documents
in this manner. Sabre filed a supplemental response in which it states that its
“agreement with the motion reflected its position that the documents delivered to the
court coordinator are properly part of the appellate record.” We find no merit in
Sabre’s argument that because some of the documents subjected to the disputed
procedure “are in the process of being included in the sealed appellate record for 02-22-00159-
CV,” American cannot show harm as to the remaining documents that have never
been properly forwarded to the District Clerk under Rule 74.
       18
         Although the appeal is interlocutory in the sense that no final judgment has
been signed, sealing orders under Rule 76a are deemed severed from the case and
function as a final judgment. Tex. R. Civ. P. 76a(8). Therefore, the appeal is not
subject to an accelerated schedule.

                                              18
      Although American characterizes its complaint as one of fundamental error, we

need not decide whether the complained-of action is of the type that need not be

preserved. Under the unique circumstances of this case, we hold that American

sought relief from the trial court when the problem of which it complains––inability

to obtain a timely and complete clerk’s record––became apparent.19 That the trial

court––in the face of a filed appeal with set deadlines––refused to comply with

Rule 74, even after American pointed out the problem and sought an express order,

was sufficient to preserve this issue for our review.         See also Tex. Gov’t Code

Ann. § 22.221(a) (providing that court of appeals may issue writ of mandamus to

enforce its jurisdiction); cf. In re Simmonds, 271 S.W.3d 874, 879 (Tex. App.––Waco

2008, orig. proceeding) (holding that if both district clerk and district court refuse to



      19
         Although procedurally Sabre complains that American failed to timely pursue
this complaint in the trial court, its argument also implicates the timing of American’s
mandamus petition. For similar reasons, we hold that––on these facts––American did
not unduly delay in filing its mandamus petition. See In re Am. Airlines, Inc.,
634 S.W.3d 38, 43 (Tex. 2021) (orig. proceeding) (holding that American “reasonably
explained the year-long period” before it sought mandamus relief because it did not
receive the complained-of order for four months and real party in interest thereafter
failed to comply with the trial court’s ordered prerequisite notice for taking the
compelled deposition; thus, American was justified in filing mandamus petition in the
face of impending trial to avoid rescheduling the trial date); cf. In re Whataburger Rests.
LLC, 645 S.W.3d 188, 193–94 (Tex. 2022) (orig. proceeding) (holding that
Whataburger was entitled to mandamus relief when clerk’s failure to notify it of
issuance of appealable interlocutory order precluded it from filing appeal and that
Whataburger did not “sleep on its rights” by not checking with the trial court to see if
such an order had issued because counsel should be able to rely on clerk’s duty to
notify).


                                            19
accept document for filing, court of appeals has jurisdiction to consider whether to

order district court to accept filing).

       4. Consequences of Failure to Comply With Rule 74 Duties on Filing

       A trial judge’s lack of compliance with Rule 74 when accepting documents for

filing prevents the district clerk from complying with his or her statutory and Rule-

based duties. That a trial judge to whom a document was tendered did not comply

with the mandatory language of Rule 74 has been construed as evidence that the judge

exercised Rule 74’s discretion not to accept the document for filing. See Currency

Forfeiture, 2018 WL 6793787, at *4–5; Garza, 919 S.W.2d at 789–90; see also Harbin v.

Brown, Graham & Co., No. 07-98-0209-CV, 1999 WL 311097, at *1 (Tex. App.––

Amarillo 1999, pet. denied) (per curiam) (op. on reh’g, not designated for publication).

But cf. Defee v. Defee, 966 S.W.2d 719, 721 (Tex. App.––San Antonio 1998, no pet.)

(refusing to speculate on when waiver document found in clerk’s custody but without

clerk’s official file-stamp was filed but deferring to bill-of-review judge’s finding that

trial judge had accepted and placed the waiver in the court’s file). Therefore, when a

judge agrees to accept a filing under Rule 74 but does not also comply expeditiously

with the requirements of Rule 74 by noting the filing date and time on the document




                                           20
and by “forthwith”20 transmitting the documents to the district clerk, the primary

purposes of filing documents, as explained above, are thwarted.

      Although it is understandable in a complex case such as this one––involving

voluminous filings by both parties and nonparties, many of which contain confidential

material subject to protective orders––that the trial court would make every effort to

prevent inadvertent disclosure of a document to an unauthorized person, the

procedure fashioned here not only does not comply with Rule 74, but it also prevents

the District Clerk from complying with his statutory and Rule-based obligations. The

majority of documents tendered in this case from January 18, 2022, to at least July 12,

2022, were not placed in the District Clerk’s custody for months. Thus, the District

Clerk has been prevented from complying with his statutory duty to maintain, store,

and arrange these records, as well as his duty to implement security measures “to

guard against physical loss, alteration, and deterioration” of those records. See Tex.

Gov’t Code Ann. § 51.304(a), (b)(5). Finally, nothing indicates how, or if, these

documents emailed to the court coordinator have been organized, identified, coded,

or indexed so that they “can be retrieved rapidly.”21 See id. § 51.304(b)(3).



      20
        Black’s Law Dictionary defines “forthwith” as “[i]mmediately,” “without
delay,” “directly,” “promptly,” “within a reasonable time under the circumstances,”
and “with all convenient dispatch.” Forthwith, Black’s Law Dictionary (11th ed. 2019).

       In fact, the opposite appears to have been established when the court
      21

coordinator told the trial-court clerk that the documents are “not readily available.”


                                            21
      Moreover, the Email Order has interfered with the District Clerk’s and this

court’s duties in the pending appeal vis à vis the appellate record.22 Sabre contends

that American has not been harmed because it was served all of these documents and

has them in its possession, as evidenced by its ability to provide us a mandamus

record. But the fact that an appeal from the Email Order (after a final judgment) is

inadequate is illustrated by this court’s difficulty in obtaining a timely and complete

clerk’s record for the pending appeal of the sealing order. This court and the trial

court are “jointly responsible for ensuring that the appellate record is timely filed.”

Tex. R. App. P. 35.3(c). A district clerk has a duty to timely file the clerk’s record

portion of the appellate record. Tex. R. App. P. 35.3(a). We cannot consider

documents that are not part of the appellate record.          See Cummings v. Billman,

634 S.W.3d 163, 166 n.1 (Tex. App.—Fort Worth 2021, no pet.) (mem. op.) Our

inability to timely obtain a complete clerk’s record and thereby timely order briefing in

the appeal amply shows why mandamus relief is appropriate. Moreover, the fact that

Sabre did not oppose the supplementation of the clerk’s record in the appeal helps

show why mandamus relief is appropriate here. Complex litigation can often spawn


      22
         Cf. In re M.R.J.M., 193 S.W.3d 670, 675–76 (Tex. App.––Fort Worth 2006,
order) (en banc) (reasoning that statute––allowing trial court to find that appeal from
parental-rights termination judgment would be frivolous––would be unconstitutional
if interpreted to allow frivolousness finding to obviate the filing of a complete
appellate record in this court for review of factual-sufficiency argument urged on
appeal), disp. on merits, 280 S.W.3d 494 (Tex. App.––Fort Worth 2009, no pet.) (op. on
reh’g).


                                           22
multiple appeals. If we were not to order relief now, we could be faced with having to

issue piecemeal orders for the trial court to comply with its Rule 74 duty each time an

appeal is filed. Such a remedy would be wasteful in any litigation, much less one in

which the plaintiff has expressly sought expedited relief.23

       5. Civil Practice and Remedies Code Does Not Authorize Procedure

       Sabre finally contends that Texas Civil Practice and Remedies Code Section

134A.006(a)––which provides that in an “action” under Chapter 134A, “a court shall

preserve the secrecy of an alleged trade secret by reasonable means”––is instructive as

to whether the trial court was authorized to mandate this alternative to filing

documents in the clerk’s record. Tex. Civ. Prac. & Rem. Code Ann. § 134A.006(a).

That section goes on to establish “a presumption in favor of granting protective

orders to preserve the secrecy of trade secrets” and permits such orders to “include

provisions limiting access to confidential information to only the attorneys and their

experts, holding in camera hearings, sealing the records of the action, and ordering

any person involved in the litigation not to disclose an alleged trade secret without

prior court approval.” Id. But these described protective provisions are permissive

only. See HouseCanary, Inc. v. Title Source, Inc., 622 S.W.3d 254, 260 (Tex. 2021).

       We do not agree that Section 134A.006 allows the trial court to implement the

procedure here contrary to the Rules of Civil Procedure and the duties of the District

        We should not be understood as laying the blame for any delay solely on one
       23

party or condoning all of the litigation conduct of any one party.


                                            23
Clerk set forth in the Government Code.           Even if Chapter 134A applied to

American’s claim, Section 134A.007(c) controls over the Rules of Civil Procedure

only “[t]o the extent that [it] conflicts with” them. Tex. Civ. Prac. & Rem. Code Ann.

§ 134A.007(c). And Section 134A.006’s listed permissive protective-order provisions

say nothing about restricting a party’s ability to obtain and have filed a timely,

complete appellate record. Accordingly, whether the trial court could look to that

provision for guidance in crafting its orders does not excuse its lack of compliance

with Rule 74.

       6. Disposition

       We conclude that the trial court abused its discretion by directing the parties to

email documents to the court coordinator instead of filing them via paper with the

District Clerk and also by failing to comply with Rule 74 by properly marking those

documents and forwarding them “forthwith” to the District Clerk.             We further

conclude that American has shown that it does not have an adequate remedy by

appeal. We therefore sustain American’s fifth issue and part of its sixth issue.

C. Motion to Compel Order

       Regarding American’s other, discovery-related complaints, we have carefully

reviewed American’s petition, Sabre’s response, American’s reply, Sabre’s

supplemental response, the mandamus record, and the documents presented to the

trial court for in camera review. Having done so, we deny relief. See Tex. R. App.

P. 52.8(a), (d).

                                           24
                                IV. CONCLUSION

      Having determined that the trial court abused its discretion by directing the

parties to email all documents to be filed to the court coordinator rather than filing

them by paper under seal with the District Clerk and then by failing to comply with

Rule 74 by noting the filing date and time on the so-tendered documents and

transmitting them forthwith to the District Clerk, we order the trial court to vacate its

verbal directive to the parties to forward all documents to be filed to its court

coordinator via email. We further order the trial court––to the extent it has not

already done so––to comply with Rule 74 by noting the filing date and time on the

documents tendered solely to the court coordinator via email in accordance with the

Email Order.24 We direct the court coordinator of the 236th District Court––and any

other trial court personnel in possession of digital or paper copies of the described

items––to then forward any of those file-marked documents that have not already

been forwarded according to our July 26, 2022 order in cause number




      24
        We note that the trial court did not so file mark the documents forwarded to
the District Clerk under seal for inclusion in the clerk’s record in appeal cause number
02-22-00159-CV—although some, but not all, of the documents are stamped
“received” with a date and the court coordinator’s initials. However, those
documents appear to be arranged in chronological order by date of tender. Rather
than delay the appeal further––and in the absence of any pending motion seeking to
have those documents properly file marked––we decline to, at this time, order the trial
court to have a supplemental clerk’s record filed in the appeal that contains file-
marked versions of those particular documents.


                                           25
02-22-00159-CV to the Tarrant County District Clerk under seal. We deny all other

relief requested by American in its petition for writ of mandamus.


                                                     /s/ Dana Womack

                                                     Dana Womack
                                                     Justice

Delivered: September 12, 2022




                                          26